            Case 2:16-cv-00866-GMN-BNW Document 147 Filed 05/13/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Brody R. Wight, Esq.
 3
     Nevada Bar No. 13615
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   bwight@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association as Trustee for Merrill Lynch Mortgage
 7   Investors Trust, Mortgage Loan Asset Back Certificates Series 2005-A8
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10
     U.S. BANK NATIONAL ASSOCIATION AS               Case No.: 2:16-cv-00866-GMN-BNW
11   TRUSTEE    FOR   MERRILL     LYNCH
     MORTGAGE      INVESTORS      TRUST,             NOTICE OF DISASSOCIATION AND
12   MORTGAGE LOAN ASSET BACK                        WITHDRAWAL OF COUNSEL
13   CERTIFICATES SERIES 2005-A8;

14                 Plaintiff,
15          vs.
16
     BDJ INVESTMENTS, LLC, A Nevada
17   Limited  Liability Company; LONE
     MOUNTAIN QUARTETTE COMMUNITY
18
     ASSOCIATION, A Nevada Non Profit
19   Company;

20                   Defendants.
21
22
      ///
23
24    ///

25    ///
26    ///
27
      ///
28


                                               Page 1 of 2
          Case 2:16-cv-00866-GMN-BNW Document 147 Filed 05/13/21 Page 2 of 2




              NOTICE OF DISASSOCIATION AND WITHDRAWAL OF COUNSEL
 1
           Plaintiff, U.S. Bank National Association as trustee for Merrill Lynch Mortgage Investors
 2
     Trust, Mortgage Loan Asset Back Certificates Series 2005-A8 (“U.S. Bank”) by and through its
 3
     attorney of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that Dana
 4
     Jonathon Nitz, Esq., Edgar C. Smith, Esq. and Paterno C. Jurani, Esq. are no longer associated
 5
     with Wright, Finlay & Zak, LLP. Wright Finlay & Zak, LLP, will continue to represent Plaintiff
 6
     and requests that Christina V. Miller, Esq. and Brody R. Wight, Esq. receive all future notices.
 7
            DATED this 13th day of May, 2021
 8                                                WRIGHT, FINLAY & ZAK, LLP
 9
                                                  /s/ Brody R. Wight, Esq.
10                                                Brody R. Wight, Esq.
                                                  Nevada Bar No. 13615
11
                                                  bwight@wrightlegal.net
12                                                7785 W. Sahara Ave., Suite 200
                                                  Las Vegas, NV 89117
13                                                Attorneys for Plaintiff
14
15                                           ORDER
16                                  CERTIFICATE OF SERVICE
                                IT IS SO ORDERED
17          Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the 13th
                                DATED: 1:51 pm, May 18, 2021
18   day of May, 2021, a true and correct copy of this NOTICE OF DISASSOCIATION AND

19   WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-filing

20   electronic system to the attorney(s)
                                  BRENDA  associated
                                             WEKSLER with this case.
                                  UNITED STATES MAGISTRATE JUDGE
21
                                   /s/ Tonya Sessions
22                                 An Employee of WRIGHT, FINLAY & ZAK, LLP
23
24
25
26
27
28


                                                Page 2 of 2
